Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-9 and 13-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
		CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim limitations in this application so interpreted under 112, 6th paragraph include: in claim 1 “by means of at least one first mixing ejector” and “by means of at least one second mixing ejector”; and 
in claim 10 “means for feeding said pumpable suspension…second mixing ejector” ; “means for injecting a gas phase…inside said reactor…second mixing ejector”; and “means suitable for removing…the decontaminated suspension (the exhaust gases) from the…reactor”. 
The 112 6th paragraph recitations regarding means for feeding…injector are interpreted in view of their description or definition in the specification at pages 9-11, as encompassing structure communicating through respective inlets to the reactor to ejectors which combine fed suspension and fed supplied gases and steam mixture as respective working fluids, with sucked suspension or water, respectively, already in the tank as entraining fluids, thus structure encompassing venturi or jet mixing pumps, or their structural or functional equivalents.
th paragraph rejections concerning means for removing are deemed to constitute pipelines or equivalent flow lines directly coupled to the reactor (described in the specification at page 16, last full paragraph)
Claim limitations “by means of at least one first mixing ejector” and “by means of at least one second mixing ejector” in claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the clauses are not structured to include a transitional word or phrase linking the “means” with a performed function.  The boundaries of these claim limitation are ambiguous; therefore, the claim is indefinite and is also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
However, for examination purposes, the limitations are again interpreted in view of their description or definition in the specification at pages 9-11, as encompassing structure communicating through respective inlets to the reactor to ejectors which combine fed suspension and fed supplied gases and steam mixture as respective working fluids, with sucked suspension or water, respectively, already in the tank as entraining fluids, thus structure encompassing venturi or jet mixing pumps, or their structural or functional equivalents.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1, 2 and 10, each of the plurality of phrases beginning “preferably” regarding ranges of temperature and pressure are indefinite and ambiguous as to whether or not the preferred ranges are explicitly recited, required limitations.  

 and each of “the lower bottom”, “the upper bottom” and “the exhaust gases” lack antecedent basis, and it is unclear if these recitations refer to a two different lower surfaces of the reactor or instead refer to lower and upper portions or ends of such reactor. 
Claim limitations “by means of at least one first mixing ejector” and “by means of at least one second mixing ejector” in claim 1 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the clauses are not structured to include a transitional word or phrase linking the “means” with a performed function.  The boundaries of these claim limitations are ambiguous.
In claim 2, it is unclear if “said reactor operates” is referring to a structural property of the reactor or to a method step of operating.
In claim 3, the structural or functional relationship between the inlet and the at least one first mixing ejector is unclear.
Also in claim 10, “suitable for removing” (plural recitations) is vague and indefinite, since no standards are recited for determining suitability, and “inlet…being provided with…ejector” (plural recitations) is ambiguous as to whether the respective 
Also in claims 11 and 12, each of “the lower bottom” and “the upper bottom” lack antecedent basis, and it is unclear if these recitations refer to a two different lower surfaces of the reactor or instead refer to lower and upper portions or ends of such reactor; and recitations in “positioned in correspondence” are confusing as to meaning in each claim, recitations of “positioned at (or “within” or proximate to)” are suggested.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Le patent 5,614,087 in view of Sardelli European Patent Publication 1,695,944, Bourhis et al patent 5,674,405 (Bourhis) and Titmas PGPUBS Document US 2010/0018933. 

feeding a stream of a pumpable suspension of at least two wastes (fresh, incoming aqueous suspension and recirculated, treated aqueous suspension) having a high COD level, of an undisclosed total dry matter content, with the aid of a pump 26 (column 4, lines 37-53), through an upper inlet into an injector 72 (column 6, lines 9-15), in the upper portion of a columnar reactor 10, the reactor operating at an elevated pressure and temperature, in the range of 50-60 bar and 200-250 degrees C (column 4, lines 54-62);
 feeding a gas-phase stream comprising oxygen-containing gas through a lower inlet(s) 34 into a lower mixing region 70 of the columnar reactor (column 5, lines 19-23 and 57-64), the lower portion of the reactor inherently operating at the same elevated pressure and temperature as that of the upper portion;
placing into contact the suspension stream and gas phase stream in the reactor so as to flow in countercurrent (column 4, lines 48-53); 
extracting at least partially decontaminated suspension through outlet 54, after oxidation in the reactor, from the lower bottom or portion of the reactor (column 5, lines 27-29); and
 extracting the exhaust gases from the upper bottom or portion of the reactor through outlet 48 (column 5, lines 24-32).
The method claims firstly differ by requiring the feed stream suspension being treated to have a today dry matter of between 5 and 18% and COD of between 10,000 
The method claims also differ by requiring the gas-phase stream to contain high pressure steam as well as oxygen. Sardelli also teaches contacting of the mixed wastewater stream suspension with such mixture of steam and oxygen (figure 1 and paragraphs [0014-0021]. It would have been further obvious to the skilled artisan to have modified the Le process and system by mixing in recirculated steam with the treating oxygen, in order to efficiently or economically maintain the temperature of the reactor and the sludge being treated in a range for effective oxidation of the contaminants in the suspension regardless of the solids concentration of the suspension being treated, with reduced need for supplemental heating, thus maintaining an efficient heat balance of the system [0020, 0021, 0032].
The method claims also differ by requiring the inlets for the gas and feed stream being oxidized to each comprise ejectors of the mixing ejector type, thus constituting ejectors which combine fed suspension and fed supplied gases and steam mixture as respective working fluids, with sucked suspension or water, respectively, already in the 
Bourhis teaches hydrothermal or wet oxidation of wastewater slurries or suspensions in a columnar reactor in which the feed stream is introduced into the top of the reactor through a mixing ejector encompassing one or more of venturi, impeller, fluid jet or other vigorous back-mixing structures (column 5, lines 23-42 and column 6, lines 2-10). 
Titmas teaches wet oxidation of wastewater slurries or suspensions in a columnar reactor in which the oxygen-containing gas stream is introduced into the bottom of the reactor through a mixing ejector encompassing one or more of venturi or fluid jet (Abstract, para [0047]). 
It would have been additionally obvious to the skilled artisan to have augmented the injection structures for each of the feed stream and gas stream of Le to include such mixing ejectors, as taught by Bourhis and Titmas, respectively, so as to slow down the flow of the suspension and treating gas streams, and more completely mixing the suspension with the gas stream, so as to more thoroughly contact the entire flow volume of suspension, so as to reduce entraining of residual oxidizable contaminants out of the treated stream outlet, with more completely removing the organic contaminants and reducing the need for additional oxidation or other treatment units downstream of the oxidation reactor. 

For claim 3, Le specifically discloses feeding a stream of a pumpable suspension of at least two wastes (fresh, incoming aqueous suspension and recirculated, treated aqueous suspension) having a high COD level, of an undisclosed total dry matter content, with the aid of a pump 26 (column 4, lines 37-53), through an upper inlet into an injector 72 (figure 1, column 6, lines 9-15).
For claim 10, Le discloses a wet oxidation apparatus or system for handling wastewater sludge-derived suspension (Abstract, column 3, lines 58-64), the apparatus comprising: 
An oxidation reactor 10, operable for feeding a stream of a pumpable suspension of at least two wastes (fresh, incoming aqueous suspension and recirculated, treated aqueous suspension) having a high COD level, of an undisclosed total dry matter content, with the aid of a pump 26 (column 4, lines 37-53), through a means for feeding feed into an upper inlet into a first injector 72 (column 6, lines 9-15), into the upper portion of the columnar reactor 10, the reactor operating at an elevated pressure and temperature, in the range of 50-60 bar and 200-250 degrees C (column 4, lines 54-62);
 Means for injecting a gas-phase stream comprising oxygen-containing gas through a lower inlet(s) 34 into a lower mixing region 70 of the columnar reactor (column 5, lines 19-23 and 57-64), the lower portion of the reactor inherently operating at the same elevated pressure and temperature as that of the upper portion;

Means suitable for removing the at least partially decontaminated suspension through outlet 54, after oxidation in the reactor, from the lower bottom or portion of the reactor (column 5, lines 27-29); and
 And means suitable for extracting the exhaust gases from the upper bottom or portion of the reactor through outlet 48 (column 5, lines 24-32).
The apparatus claims firstly differ by requiring the feed stream suspension being treated to have a today dry matter of between 5 and 18% and COD of between 10,000 and 150,000 mg/L. Sardelli teaches treatment a mixed wastewater stream suspension having such properties with a wet oxidation system employing columnar reactors. It would have been obvious to one of ordinary skill in the wastewater treatment and wet oxidation treatment arts to have utilized the process and system of Le for handling a wastewater stream suspension of the claimed amount of dry matter and COD, since Sardelli teaches that such properties are well known, common properties of wastewater suspensions resulting from either industrial or municipal wastewater, and are efficiently and economically treated by wet oxidation, having oxidizable species of contaminants substantially removed (para [0005, 0008, 0013, 0028-0030].
The apparatus claims also differ by requiring the gas-phase stream to contain high pressure steam as well as oxygen. Sardelli also teaches contacting of the mixed wastewater stream suspension with such mixture of steam and oxygen (figure 1 and paragraphs [0014-0021]. It would have been further obvious to the skilled artisan to have modified the Le process and system by mixing in recirculated steam with the 
The apparatus claims also differ by requiring the inlets for the gas and feed stream being oxidized to each comprise ejectors of the mixing ejector type, thus constituting ejectors which combine fed suspension and fed supplied gases and steam mixture as respective working fluids, with sucked suspension or water, respectively, already in the tank as entraining fluids, thus structure encompassing venturi or jet mixing pumps, or their structural or functional equivalents (see above claim interpretation clauses under 35 U.S.C. 112 (f). 
Bourhis teaches hydrothermal or wet oxidation of wastewater slurries or suspensions in a columnar reactor in which the feed stream is introduced into the top of the reactor through a mixing ejector encompassing one or more of venturi, impeller, fluid jet or other vigorous back-mixing structures (column 5, lines 23-42 and column 6, lines 2-10). 
Titmas teaches wet oxidation of wastewater slurries or suspensions in a columnar reactor in which the oxygen-containing gas stream is introduced into the bottom of the reactor through a mixing ejector encompassing one or more of venturi or fluid jet (Abstract, para [0047]). 
It would have been additionally obvious to the skilled artisan to have augmented the injection structures for each of the feed stream and gas stream of Le to augment the 
For claims 11 and 12, Le specifically discloses: a means for feeding feed into an upper inlet into a first injector 72 (column 6, lines 9-15), into the upper portion of the columnar reactor 10, the reactor operating at an elevated pressure and temperature, in the range of 50-60 bar and 200-250 degrees C (column 4, lines 54-62); and
 Means for injecting a gas-phase stream comprising oxygen-containing gas through a lower inlet(s) 34 into a lower mixing region 70 of the columnar reactor (column 5, lines 19-23 and 57-64)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marte et al patent  6,139,755 teaches a variant of a mixing injector for injecting air and/or steam into a lower portion of a columnar oxidation reactor. Miyake et al PGPUBS Document US 2007/0210010 teaches a wet oxidation reactor for countercurrent flow and receiving mixed sources of suspensions [0051]. Wheaton et al patent 4,229,296 teaches mixing of compressed air or oxygen and steam outside of an oxidation column reactor upstream of a lower inlet for such mixture. Evangelisti PGPUBS Document US 2005/0282035 teaches an oxidation reactor column comprised of a nickel-titanium alloy material. 
Any inquiry concerning this communication or earlier communications from 


	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/03/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778